Title: From John Adams to Benjamin Franklin, 4 February 1782
From: Adams, John
To: Franklin, Benjamin



Amsterdam Feby. 4th 1782
Sir

Yesterday was presented to me another Bill of Exchange for 1100 Guilders, drawn on Mr Laurens 25th. Feby. 1780. I have, as usual, asked time to write to your Excellency, to know if You can be responsible for the payment: if not, they must be protested, for there is no Money to be had here.
Indeed, if there was a probability of obtaining any small Sum here, quare, whether it would not be impolitick to start the subject at this critical moment, when the Republick is seriously thinking of an Alliance with France and America. There are great appearances of Anxiety for the Return of the Duke de la Vauguyon, and great Expectations are formed from his Presence.
I think it certain, that the States will not make a separate Peace, nor accept the Mediation of Russia, but upon Conditions which France shall acquiesce in. Upon such Conditions, I presume England will not make a separate Peace, nor even accept the Mediation: so that I am well persuaded there will be no Peace nor Mediation. These points once settled, there is great reason to believe they will make a Treaty with France and America. Indeed an apprehension prevails, that France is not fond of an Alliance, and this apprehension damps the Ardor of the Favourers of such a Measure.
If the Proposition suggested in my Instructions should be now made, I think it would succeed; but I may be mistaken, and it is now under the Consideration of abler Judges, whose Determination I shall wait very respectfully.
This moment six other Bills drawn on Mr. Laurens 6th. July 1780 are brought to me. Nos 83. 86. 92. 132. 136. 137—all 550 Guilders each. Without your Excellency’s Consent to discharge them, they must be protested.

With great Respect I have the Honour to be, Sir, your most obedient and most humble Servant
J. Adams

